Citation Nr: 0016280	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had active service from April 1963 to December 
1963.  She was also a Member of the District of Columbia Army 
National Guard Reserve (DCARNG), from June 1975 to June 1986.  
She had various certified periods of Active Duty for Training 
(ACDUTRA).  She did not have any verified ACDUTRA during 
1983.  She did have some inactive duty for training 
(INACDUTRA) during 1983, but none of the dates are verified.  
During at least a portion of the 1980's she was also a 
civilian employee of the Army Reserve.  The current claim 
arises from her period of DCARNG service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

A hearing was held in January 2000, in Washington, D.C., 
before Michael D. Lyon, who is the Board Member rendering the 
determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102 (West 1991).  A transcript of the hearing has been 
included in the claims folder for review.

Subsequent to the Board hearing, additional evidence was 
received on March 15, 2000.  The appellant submitted a 
written waiver of consideration with this evidence. See 38 
C.F.R. §§ 19.37, 20.1304 (1999).  In addition, at the 
personal hearing, it was requested that there be a period of 
abeyance so that additional evidence could be submitted.  It 
was indicated at that time that the intent was to waive RO 
consideration of any evidence submitted.  This evidence 
consisted of a review of the appellant's medical history and 
additional medical information from Joseph Sarpy, Jr., M.D.  



FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
appellant's current back disorder resulted from a disease or 
injury incurred or aggravated in the line of duty during any 
period of ACDUTRA, or from an injury incurred or aggravated 
in the line of duty during a period of INACDUTRA.

2.  The appellant had no verified ACDUTRA or INACDUTRA in 
1983.  She has presented no evidence verifying any dates of 
INACDUTRA during 1983.  


CONCLUSION OF LAW

The appellant does not have the residuals of a back injury 
incurred in or aggravated by any period of ACDUTRA or 
INACTURA.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.6, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant served a period of active duty in 
1963.  However, the instant claim arises from her period of 
National Guard service, and not from her active duty service.  
She was a Member the DCARNG from June 1975 to June 1986.  She 
has claimed that she injured her back during a period of 
ACDUTRA in August 1983.  As such, the relevant question with 
regard to the appellant's claimed disorder is whether she was 
disabled from a disease or injury incurred in, or aggravated 
in the line of duty during a period of active duty for 
training, or from an injury incurred or aggravated in the 
line of duty during any period of inactive duty training.  
See 38 U.S.C.A. §§ 101, 106, 1110, 1131.

The Board notes that the record indicates that the appellant 
had been a former civilian employee of the DCARNG, and 
appears to have been so during August 1983, the period in 
which the alleged injury occurred.  The DCARNG service 
records reveal that she was not on ACDUTRA during the 1983 
training year.  Furthermore, while it is shown that she had 
some INACDUTRA during 1983, it is not shown what those 
specific dates were.  Moreover, it is not shown nor claimed 
that any back disorder was incurred while on any such 
INACDUTRA.  Further, the service and DCARNG records are 
silent as to any complaints, or treatment of a back injury.  
In any event, the veteran notes in her statements and 
testimony that she did not seek treatment for any back 
injury, or disorder during any period of DCARNG active or 
inactive duty for training.

On her original claim for benefits, it was indicated that she 
had sustained a back injury in 1983.

In an August 1996 VA examination, she reported that in 1982, 
she injured her back lifting a box while on "active duty" 
in the National Guard.  She reportedly was hospitalized and 
treated conservatively.  Later that same year, or within the 
next year, she was again hospitalized and conservatively 
treated.  She reportedly was finally diagnosed with arthritis 
in the lower back, and some disc damage.  She had several 
musculoskeletal complaints, including chronic lower lumbar 
pain with radiation into the right buttock.  The examiner 
noted marked tightness and spasms with tenderness starting at 
about L-1 downward, bilaterally.  The diagnosis was 
degenerative arthritis, and degenerative disk diseases (DDD), 
cervical spine; and, degenerative arthritis and DDD, probably 
traumatic or mechanical injury, lumbar spine, in 1982 by 
history, with evidence of right sciatic radicular syndrome, 
minor.  

A hearing was held before the Board in January 2000, in which 
the appellant offered testimony in support of her claim. 
Initially, the appellant asked for a sixty day extension to 
allow her to obtain a medical opinion that her back condition 
occurred during ACDUTRA.  She, in essence, testified that she 
was on ACDUTRA with the DCARNG from May 19, 1984 to June 2, 
1984.  During this period she injured her back while lifting 
a box.  The injury was observed by a Sergeant [redacted].  She 
sought treatment at Southern Maryland Hospital.  Since the 
lifting injury her back has continuously bothered her.  She 
had received treatment from Barksdale Air Force Base 
Hospital, but denied any treatment from the VA for a back 
disorder.  The Board notes that under questioning, the 
appellant continuously testified that her back injury 
occurred in May 1984, and that she in essence self treated 
herself with Ben Gay, and a heating pad.  She denied ever 
having a profile for her back disorder during DCARNG service 
or requesting any medical treatment for her back.  She later 
testified that she had been going for treatment of her back 
to the VA for about 2 years.

Records on file include late 1983 to February 1984 medical 
records from the Southern Maryland Hospital.  In January 
1984, on one occasion it was noted that he had back pain 
start in December 1983, and on another, it started in August 
1983.  It was reported that she hurt her back the previous 
August 1983, while working for the U.S. Army Reserve, at the 
DC Armory.  At the time, she experienced some left lower back 
discomfort which became asymptomatic after 2-3 days of 
conservative, non-specific treatment.  She had a reoccurrence 
of the symptoms, about 10 days ago, with radiation to the 
left lower extremity.  There was no other history of back 
problems reported.  The examiner noted some left lumbosacral 
discomfort, with no neurological deficits.  X-rays were 
considered normal, although minimal degenerative changes were 
noted at L4, and the interfacet joint spaces at L5-S1.  The 
impression was possible acute disk syndrome, but the symptoms 
suggested primarily, lower mechanical back pain. 

In a January 11, 1984 entry, she noted that the injury 
occurred 3 months prior, while lifting something.  The pain 
became severe on December 29, 1983.  The discharge summary 
dated in February 1984, noted she was admitted with a 10 day 
history of severe low back pain.  X-rays revealed no 
significant lumbosacral spine abnormalities.  She was treated 
with bedrest; physical therapy; analgesics; and, muscle 
relaxants. By the third day, she dramatically improved. The 
diagnosis was acute lower back syndrome.

Barksdale Air Force Base Hospital records from 1995, note x-
rays revealing multi-level DDD, most pronounced at C4-C7, and 
lumbar marked degenerative changes at L4-L5, L5-S1, with 
narrowing of disk spaces and irregular anterior marginal 
osteophyte formation.  No fractures or subluxation were seen.  
Diagnoses was lower cervical and lumbar DDD.

VA medical records from 1996-1998 note degenerative bone and 
disk disease, L4-L5, and, slight narrowing L5-S1, which may 
be a normal variation, or traumatic in origin.  The record 
also notes complaints of lower back pains for 8 years; and, 
severe spondylosis L-3/L-4, with a medical recommendation for 
decompression of the spine, and fusion.

As previously noted the Board received a medical summary and 
opinion from Dr. Sarpy, in March 2000, along with a waiver of 
consideration by the RO.  Dr. Sarpy, in essence summarized 
the appellant's medical history, beginning from the reported 
history of a back injury in August 1983, while on active 
duty.  In his opinion, the appellant has a history of 
degenerative disease over the past 20 years, beginning with 
her initial injury in August of 1983.

The file also contains a buddy statement from [redacted]
dated in May 1999.  Mr. [redacted] notes that he was on ACDUTRA 
sometime in July/August 1983.  While assisting the appellant 
in moving some equipment, he heard her yell that she had hurt 
her back.  He helped her to their vehicle where she remained 
while he completed loading the equipment.  He noted they were 
picking up the equipment in preparation for training, and 
that this task was part of the appellant's duties.  He 
further noted that, "I am aware that -(the appellant)- was 
on Active Duty for Training at the time of the aforementioned 
incident and injury."

The Board finds no competent medical evidence showing that 
the appellant was disabled from an injury incurred or 
aggravated in the line of duty during a period of active duty 
for training in 1982, 1983, or 1984, or from an injury 
incurred or aggravated in the line of duty during any 
subsequent period of inactive duty training.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).
The appellant variously has claimed to have sustained a back 
injury during ACDUTRA in 1982, 1983, and 1984.  The medical 
record notes that she did report in January 1984, that she 
injured her back in August 1983.  However the DCARNG records 
clearly indicate that while she had ACDUTRA in 1982, and 
1984, she did not have any ACDUTRA in 1983.  

She testified at her Board hearing that she injured her back 
during ACDUTRA in May-June 1984, and that Sgt. [redacted] 
witnessed the injury.  While she did have a period of ACDUTRA 
during May-June 1984, as noted, the medical records indicate 
she reported injuring her back in August 1983.  In her VA 
examination she reported the injury occurred in 1982.  
Further, Mr. [redacted] buddy statement also noted the injury 
was in August 1983, and not 1982, or 1984.

Furthermore, the record indicates she had been a full time 
civilian employee of the DCARNG, and the injury, if any, may 
have been a work related injury during the performance of her 
civilian occupation.  The earliest hospital records of file 
from late 1983 to February 1984, note she was employed by the 
Department of the Army.  

Significantly, there is no history of continuous treatment 
for a chronic back disorder until 1995, at which point it 
appears that the appellant was suffering from a generalized 
DDD and arthritis throughout both her cervical and lumbar 
spine.  

The Board notes that the many statements and testimony of the 
appellant, and the buddy statement from Mr. [redacted], are not 
probative evidence as to the issue of causation.  Miller v. 
Derwinski, 2 Vet.App. 578, 580 (1992) (quoting Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992)); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  The appellant and her comrade are not 
medically trained professionals and their opinions are of 
limited probative value on issues of medical diagnoses and 
etiology.  Id. 



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the residuals of a back injury is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

